McKinstey, J., concurring specially:
I agree that the demurrer should be overruled, with leave to the respondent to answer, but I dissent from the views expressed by the Chief Justice and by Mr. Justice Rhodes. As at present advised, I am not prepared to admit that the “ abstract ” of the County Clerk is conclusively binding upon the Secretary of State as evidence of the contents of the record of the Board of *21Supervisors; or (in case of a denial on his part that it is a correct transcript) that the Court would compel him by mandamus — a writ in the nature of a prerogative writ—to proceed on a false or pretended transcript, or on a copy of a simulated record.